COURT OF APPEALS FOIl THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Cecilia Marie Ryan and Attorney Suzanne Schwab-Radcliffe

Appellate case number: 01-12-01022-CV

Trial court case number: 12FD1843

Trial court:             County, Court at Law No 3 of Galveston County

On December 14, 2012, relator, Cecelia Ryan, filed what is effectively an agreed motion to stay
trial, currently set to begin on December 19, 2012. Relator’s emergency motion is granted. The
December 19, 2012 setting for the trial of the underlying case is stayed. The stay is effective
until this mandamus proceeding is finally decided. See TEX. R. APp. P. 52.10(b).

       It ~s so ORDERED.

Judge’s signature: /s/Laura C. Higley
                 [] Acting individually   [] Acting for the Court


Date: December 17, 2012